DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
	The Examiner acknowledges the amending of claims 1 and 9-11.
Response to Arguments
Applicant's arguments filed 03/19/2021 have been fully considered but they are not persuasive.
The Applicant has argued the amendments to claim 1 overcome the art of record. 
The Examiner does not agree. Kimoto is found to teach the limitation directed to the active layer being surrounded by InP, Yoshida continues to teach the doping limitation (with a direct example in the claimed range), while Botez is found to teach the difference in thickness between the p/n side SCH regions.
Further, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Please see below for updated rejections.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 11 has been modified to state the electronic substrate material is of InP. The electronic substrate (fig.5 #201) of the instant application has not been described in the original specification to be of InP material, making the limitation new matter and therefore it is not clear that the Applicant had possession of the claimed invention at the time of filing.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7 and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimoto et al. (US 2012/0128375) in view of Shigihara (US 2009/0080484), Yoshida et al. (US 2002/0041613) and Botez et al. (US 6167073).
With respect to claim 1, Kimoto teaches a semiconductor optical amplifier (fig.1) comprising: an active layer including a multi-quantum well structure including a plurality of well layers and a plurality of barrier layers laminated alternately (fig.4 #24ba/bb), and wherein the active layer is surrounded by indium phosphide (InP) (fig.4 active #246 surrounded by InP based #23/25, and InP layers #22, 26, 32 and 33); and an n-side separate confinement heterostructure layer (fig.4 #23) and p-side separate confinement heterostructure layer (fig.4 #25) configured to sandwich the active layer therebetween in a thickness direction, wherein the semiconductor optical amplifier is driven without causing laser oscillation ([0051, 72], separate contacts and current driving). Kimoto further teaches the laser active layer to be the same as that of the optical amplifier ([0040]). Kimoto does not specify the band gap energies of the SCH layers are asymmetric across the active layer, wherein at least one of the n-side separate confinement heterostructure layer and the p-side separate confinement heterostructure layer includes a plurality of layers, and a composition wavelength of at least one layer of the plurality of layers differs from a composition wavelength of at least another layer of the plurality of layers. Shigihara 
Kimoto does not specify band gap energies of the n-side separate confinement heterostructure layer and the p-side separate confinement heterostructure layer being greater than band gap energies of the barrier layers of the active layer, wherein the active layer is doped with an n-type impurity with a concentration of 1x10^17 cm^-3 or more and 1.2x10^18 cm^-3 or less. Yoshida teaches a similar buried type laser/amplifier device (fig.1a) wherein band gap energies of the n-side separate confinement heterostructure layer and the p-side separate confinement heterostructure layer being greater than band gap energies of the barrier layers of the active layer (fig.2 #3a/3b vs. #4b), wherein the active layer is doped with an n-type impurity concentration of 1x10^17 to 3x10^18 ([0033, 34], specific example of 5x10^17 – [0047]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize the SCH layers with greater band gap than the barriers as well as an n-type doped active region with the stated concentration as taught by Yoshida in the device (laser and amplifier) of Kimoto in order to confine carriers to the active region thereby increasing efficiency as well as to increase the optical output (Yoshida, [0033, 60]).

	The combination therefore provides a FWHM value of at least that which is found in Applicant’s Table 2, and the claimed range, as outlined in the Response to Arguments section above.	
	With respect to claim 3, Kimoto, as modified by Yoshida, teaches the n-type impurity includes at least one of S, Se and Si (Yoshida, [0034]).
With respect to claim 4, Kimoto, as modified, teaches the device outlined above, wherein Yoshida further teaches the band gap energy of the p-side separate confinement heterostructure layer increases along with an increase in distance from the active layer (fig.2 #3b). 
With respect to claim 5, Kimoto, as modified, teaches the band gap energy of the p-side separate confinement heterostructure layer increases linearly along with the increase in distance from the active layer (Yoshida, fig.3a [0038]).
With respect to claim 6, Kimoto, as modified, teaches the device outlined above, wherein Yoshida further teaches a cavity length of the semiconductor laser is equal to or greater than 1200 um ([0042, 54]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use of the 1200um or more device length as taught by Yoshida in order to lower the device resistance (Yoshida, [0042]).
With respect to claim 7, Kimoto further teaches a plurality of semiconductor lasers (fig.1), wherein each laser has a diffraction grating having a period corresponding to each oscillation wavelength ([0034]).42

With respect to claim 10, Kimoto, as modified, teaches the laser module outlined in the rejection of claim 9 above, wherein Kimoto further teaches an optical fiber configured to emit a laser light outputted by the semiconductor laser element to outside (fig.13 #51); and an optical component configured to couple the laser light outputted by the semiconductor laser element to the optical fiber ([0080]).45
With respect to claim 11, Kimoto, as modified, teaches the semiconductor laser module outlined in the rejection of claim 10 above, wherein Kimoto further teaches and an electronic substrate configured to drive and control the semiconductor laser module mounted on the electronic substrate (driver mounted in casing which can be considered the substrate, [0076]). Kimoto teaches the claimed invention except for the substrate to be of InP. These materials are known in the art to be used with lasers. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the laser of these known materials, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice which would allow for monolithic integration with the InP based laser/amplifier.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
With respect to claim 12, Kimoto further teaches an input port (fig.1 output port of #13) configured to receive an oscillated laser light from and optical coupler (fig.1 #13), wherein the oscillated 
	With respect to claim 13, Kimoto, as modified by Shigihara further teaches wherein the n-side separate confinement heterostructure layer includes a first multi-stepped configuration of a first bulk material having a first plurality of composition wavelengths (fig.21 #69+70, InGaAsP based with different compositions), and the p-side separate confinement heterostructure layer includes a second multi-stepped configuration of a second bulk material having a second plurality of composition wavelengths (fig.21 #71+72, InGaAsP based with different compositions) that are different from the first plurality of composition wavelengths (fig.21 based on the different compositions of each).


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimoto, Shigihara, Botez and Yoshida in view of Funabashi et al. (US 2003/0043878).
With respect to claim 8, Kimoto, as modified, teaches the device outlined above, but do not teach a product of a coupling coefficient of the diffraction grating of each semiconductor laser multiplied by the cavity length of each semiconductor laser is 1.3 to 1.7. Funabashi teaches a DFB type laser device wherein the kappa*L value is taught to be 1.6 ([0064]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the device of Kimoto to make use of a kappa*L value such as 1.6 as Funabashi has taught the value to be a result effective variable (see MPEP 2144.05 II A/B) which allows for selection of desired operating characteristics (Funabashi, [0060-63]).

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art was not found to teach or suggest the particular number of steps for each side of the multi-stepped SCH regions in view of the totality of the claim limitations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447.  The examiner can normally be reached on M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOD T VAN ROY/Primary Examiner, Art Unit 2828